EXAMINER’S AMENDMENT
The application has been amended as follows: 
(Previously presented) A personal electronic device comprising:
a wireless communication interface;
non-volatile data storage media; and
control circuitry communicatively coupled to the wireless communication interface and the non-volatile data storage media, the control circuitry being configured to:
establish a first connection with a remote media content management server over a first communication network;
receive at least a portion of a media content item from the media content management server over the first communication network, the at least a portion identified based on a determination that: 
a user associated with the personal electronic device is associated through itinerary data with a travel route including travel on a first vehicle and a second vehicle; and
the at least a portion of the media content item is not currently stored at the first vehicle and is not currently stored at the second vehicle; 
temporarily store the at least a portion of the media content item in the non-volatile data storage media;
establish a second connection with a first network access terminal of a first media delivery system associated with the first vehicle over a second communication network using the wireless communication interface;
establish a third connection with a second network access terminal of a second media delivery system associated with the second vehicle over a third communication network using the wireless communication interface;

transfer the at least a portion of the media content item from the non-volatile data storage media to the second media delivery system over the third communication network using the wireless communication interface; and
after said transferring the at least a portion of the media content item to the second media delivery system, delete the at least a portion of the media content item from the non-volatile data storage media.
(Previously Presented) The personal electronic device of claim 1, wherein the at least a portion of the media content item comprises encrypted media.
(Original) The personal electronic device of claim 1, wherein the control circuitry is further configured to transmit an indication to the media content management server indicating an amount of data storage of the non-volatile data storage media that is available for temporary storage of media content from the media content management server.
(Currently amended) The personal electronic device of claim 1, wherein the control circuitry is further configured to:
obtain an indication that the at least a portion of the media content item is desired for transfer to a media delivery system associated with a third vehicle;
in response to the indication, maintain the at least a portion of the media content item in the non-volatile data storage media for a period of time after said transferring the at least a portion of the media content item 
transfer the at least a portion of the media content item from the non-volatile data storage media to the media delivery system associated with the [[other]] third vehicle;
third vehicle.
(Original) The personal electronic device of claim 1, wherein the control circuitry is further configured to determine that the personal electronic device has unused network capacity at a first period of time, wherein said transferring the at least a portion of the media content item is performed at least in part during the first period of time based on the determination that the personal electronic device has unused network capacity.
(Previously presented) The personal electronic device of claim 1, wherein the control circuitry is further configured to, after said deleting the at least a portion of the media content item from the non-volatile data storage media, notify the media content management server that the portion of the media content item has been deleted.
(Currently amended) A media content management server comprising:
non-volatile data storage media storing:
a media content library comprising a set of media content items;
association data associating users with personal electronic devices; [[and]] 
itinerary data indicating vehicles that the users are scheduled to travel on;
first content item data identifying media content items currently stored on a vehicle; and
second content item data identifying media content items desired to be stored on the vehicle;
a network interface; and
control circuitry configured to:
identify a first user scheduled to travel on the vehicle based on the itinerary data;

identify at least a portion of a media content item of the set of media content items 
a user associated with the first personal electronic device is associated through itinerary data with a travel route including travel on a first vehicle and a second vehicle; and
the at least a portion of the media content item is not currently stored at the first vehicle and is not currently stored at the second vehicle;
select the [[first]] at least a portion of the media content item 
establish a second connection with a first network access terminal of a first media delivery system associated with the first vehicle over a second communication network using [[the]] a wireless communication interface;
establish a third connection with a second network access terminal of a second media delivery system associated with the second vehicle over a third communication network using the wireless communication interface; and
provide the [[first]] at least a portion of the media content item at least a portion of the media content item by the first personal electronic device to a content delivery system of the vehicle over a second network when the first user is onboard the vehicle and transfer the at least a portion of the media content item from a non-
after said transferring the at least a portion of the media content item to the second media delivery system, delete the at least a portion of the media content item from the non-volatile data storage media.
(Currently amended) The media content management server of claim 7, wherein:
the non-volatile data storage media stores license data indicating associations between the set of media content items and the vehicle;
the control circuitry is further configured to determine a subset of the set of media content items that is associated with the vehicle based on the license data; and
the [[first]] at least a portion of the media content item 
(Currently amended) The media content management at least a portion of the media content item based at least in part on differences between the first content item data and the second content item data.
(Previously presented) The media content management server of claim 7, wherein the control circuitry is further configured to provide a second portion of content of the set of media content items to the content delivery system of the vehicle over a third network.
(Original) The media content management server of claim 7, wherein the control circuitry is further configured to transmit a request to the first personal electronic device requesting access to data storage of the first personal electronic device.
(Currently amended) The media content management server of claim 7, wherein the control circuitry is further configured to: 
at least a portion of the media content item; and
identify the [[first]] at least a portion of the media content item based on the indicated amount of storage.
(Currently amended) The media content management 
identify a second user scheduled to travel on the vehicle based on the itinerary data;
determine a second personal electronic device of the second user based on the association data; and
provide a second portion of content of the media content items to the second personal electronic device over the first network using the network interface.
(Currently amended) The media content management server of claim 13, wherein at least some of the [[first]] at least a portion of the media content item is part of the second portion of content.
(Currently amended) The media content management server of claim 7, wherein the control circuitry is further configured to, when said local transferring of the [[first]] at least a portion of the media content item by the first personal electronic device to the content delivery system of the vehicle over the second network is unsuccessful, transfer the [[first]] at least a portion of the media content item to the content delivery system of the vehicle over a third network.
(Currently amended) A content delivery system for a vehicle, the content delivery system comprising:
non-volatile data storage media configured to store a media content library;
a network access terminal; and
management server, the media content management server comprising control circuitry configured to:
establish a connection with a first personal electronic device over a first communication network using the network access terminal;
receive at least a portion of a media content item from the media content management server over the first communication network, the at least a portion of the media content item identified based on a determination that: 
a user associated with the first personal electronic device is associated through itinerary data with a travel route including travel on a first vehicle and a second vehicle; and
the at least a portion of the media content item is not currently stored at the first vehicle and is not currently stored at the second vehicle; 
establish a second connection with a  first network access terminal of a first media delivery system associated with the first vehicle over a second communication network using [[the]] a wireless communication interface;
establish a third connection with a second network access terminal of a second media delivery system associated with the second vehicle over a third communication network using the wireless communication interface; 
store the [[first]] at least a portion of the media content item in the non-volatile data storage media;
receive a request for access to a content item of the media content library associated with the [[first]] at least a portion of the media content item from a media presentation device; and
provide at least part of the [[first]] at least a portion of the media content item to the media presentation device in response to the request by transferring the at least a portion of the media content item from a non-volatile data storage media 
after said transferring the at least a portion of the media content item to the second media delivery system, delete the at least a portion of the media content item from the non-volatile data storage media.
(Original) The content delivery system of claim 16, wherein the control circuitry is further configured to receive a second portion of content from a remote media content management server over a second network. 
(Currently amended) The content delivery system of claim 16, wherein the control circuitry is further configured to determine that the [[first]] at least a portion of the media content item is valid prior to said storing the [[first]] at least a portion of the media content item in the non-volatile data storage media.
(Original) The content delivery system of claim 16, wherein the control circuitry is further configured to: 
receive an indication from a remote source over a second network indicating that a subset of the media content library is designated as active;
identify at least a portion of the subset of the media content library as active based on the indication; and
cause the at least a portion of the subset of the media content to be presented on a display of the media presentation device.
(Original) The content delivery system of claim 19, wherein the control circuitry is further configured to restrict access to media of the media content library that is not designated as active.
(Currently amended) The content delivery system of claim 16, wherein:

said receiving the [[first]] at least a portion of the media content item from the first personal electronic device is performed in response to said indication.
(Original) The content delivery system of claim 16, wherein the media presentation device comprises one of a personal electronic device and a seatback media unit.
(Currently amended) A method of delivering media content on a vehicle, the method comprising:
by control circuitry of an onboard media delivery system installed in a vehicle:
establishing a connection with a first personal electronic device disposed within the vehicle over a first network using a network access unit of the onboard media delivery system;
receiving at least a portion of a media content item from the first personal electronic device over the first of the media content item received at the first personal electronic device from a media management server and identified based on a determination that: 
a user associated with the first personal electronic device is associated through itinerary data with a travel route including travel on a first vehicle and a second vehicle; and
the at least a portion of the media content item is not currently stored at the first vehicle and is not currently stored at the second vehicle;
establishing a third connection with a second network access terminal of a second media delivery system associated with the second vehicle over a third communication network using [[the]] a wireless communication interface;
at least a portion of the media content item as part of a media content library in a non-volatile data store disposed within the vehicle;
receiving a request for access to a content item of the media content library associated with the [[first]] at least a portion of the media content item from a media presentation device disposed within the vehicle; and
providing at least part of the [[first]] at least a portion of the media content item to the media presentation device in response to the request by transferring the at least a portion of the media content item from a non-volatile data storage media to the second media delivery system over the third communication network using the wireless communication interface; and
after said transferring the at least a portion of the media content item to the second media delivery system, deleting the at least a portion of the media content item from the non-volatile data storage media.
(Original) The method of claim 23, further comprising:
receiving a second portion of content from a remote media content management server over a second network; and
storing the second portion of content as part of the media content library in the non-volatile data store. 
(Currently amended) The method of claim 23, further comprising:
establishing a connection with a second personal electronic device disposed within the vehicle over the first network;
receiving a second portion of content from the second personal electronic device over the first network; and
storing the second portion of content as part of the media content library in the non-volatile data store;
the part of the at least a portion of the media content item at least a portion of the media content item together with the second portion of content to the media presentation device.
(Original) The method of claim 23, further comprising:
establishing a connection with a remote computing device over a second network;
receiving, from the remote computing device over the second network, an indication indicating a subset of the media content library that is designated as active;
updating metadata to indicate that the subset of the media content library is designated as active; and
presenting at least a portion of the subset of the media content library that is designated as active on the media presentation device based at least in part on said updating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/            Primary Examiner, Art Unit 2452